Citation Nr: 0810273	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  A notice of disagreement was filed in April 
2004, a statement of the case was issued in October 2004, and 
a substantive appeal was received in November 2004.  


FINDING OF FACT

The veteran's hypothyroidism was manifested within one year 
of his discharge from active duty service.  


CONCLUSION OF LAW

Hypothyroidism is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
endocrinopathies, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A service Report of Medical Examination for separation 
purposes dated in May 1997 reflects that the veteran was 
clinically evaluated as normal for endocrine system.  A 
service Report of Medical History for separation purposes 
dated in May 1997 reflects that the veteran checked the 'no' 
box for 'thyroid trouble or goiter.'  A service Report of 
Medical History dated in April 2002 reflects that the veteran 
again checked the 'no' box for 'thyroid trouble or goiter.'  
There are no other service medical records related to the 
thyroid.  

The veteran underwent a VA examination in June 2002.  After 
physical examination, no endocrine disease was found.  

The veteran underwent another VA examination in May 2003.  
Upon physical examination, the thyroid was minimally 
enlarged, but nontender.  The examiner assessed possible mild 
hypothyroidism and it was reported that the veteran was 
currently being evaluated by his private physician.  

VA outpatient treatment records dated in later in 2003 and in 
2004 include impressions and/or diagnoses of hypothyroidism.  

Although the evidence suggests that a clear diagnosis of 
hypothyroidism may not have been made within the one year 
period following the veteran's discharge in July 2002, the 
evidence does show that this disorder was suspected and that 
the veteran was being evaluated for the disorder within one 
year of discharge.  It is not the time a diagnosis is made 
which is determinative, it is when the disorder first 
manifest.  Under the circumstances, the Board that a 
reasonable doubt exists as to whether the disorder was 
manifested within one year of discharge.  In such a case, all 
such reasonable doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  Entitlement to service 
connection is warranted on a presumptive basis.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

Service connection for hypothyroidism is warranted.  The 
appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


